



Exhibit 10.1


NATIONAL RETAIL PROPERTIES, INC.
DEFERRED FEE PLAN FOR DIRECTORS
(As Amended and Restated as of August 16, 2018)
ARTICLE 1
INTRODUCTION
This National Retail Properties, Inc. Deferred Fee Plan is established by
National Retail Properties, Inc. (the “Company”) for the benefit of its
Directors and their Beneficiaries (as such terms are defined below), and it
shall be maintained according to the terms hereof. The Deferred Fee Plan is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, effective for amounts deferred under the Deferred Fee Plan for services
performed after December 31, 2004.
ARTICLE 2
DEFINITIONS
When used herein, the following capitalized words and phrases shall have the
meanings assigned to them, unless the context clearly indicates otherwise. Other
capitalized words and phrases shall have the meanings assigned to them in the
applicable Performance Incentive Plan.
2.1    “Administrator” means the Board or its delegate.
2.2    “Affiliated Company” means each entity which would be treated as a single
employer with the Company under Code Section 414(b) or (c). In applying such
Code Sections for purposes of determining whether the Director has incurred a
Separation from Service with the Company and each Affiliated Company, the
default provisions of Treasury Regulations Section 1.409A-1(h)(3) providing for
the language “at least 50 percent” to be used instead of “at least 80 percent”
shall be disregarded.
2.3    “Beneficiary” means the person or persons, natural or otherwise,
designated by a Director under Article 8.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Cash Account” means a bookkeeping account established by the Company in
the name of a Director to which is credited (i) any Fees that are deferred by
the Director under section 3.1(a) and directed into the Cash Account under
section 3.1(b), and (ii) any interest that is credited to the Director under
Article 4.
2.6    “Cash Fees” means any Fees payable in cash.
2.7    “Code” means the Internal Revenue Code of 1986, as amended, and the
rules, regulations and guidance thereunder. Any reference to a provision in the
Code shall include any successor provision thereto.




--------------------------------------------------------------------------------





2.8    “Deferred Fee Accounts” means a Director’s Cash Account and Stock
Account, and such sub-accounts within such accounts as are necessary for the
proper administration of the Deferred Fee Plan. Within a Director’s Deferred Fee
Accounts, sub-accounts shall be maintained for amounts deferred for services
performed on and before December 31, 2004 and for amounts deferred for services
performed after December 31, 2004. Earnings shall be credited to the
sub-accounts on which the amounts are earned.
2.9    “Deferred Fee Agreement” means a written agreement, substantially in the
forms included in Exhibit A hereto, between the Company and a Director, which,
together with the Deferred Fee Plan, governs the Director’s rights to payment of
deferred Fees (adjusted for investment performance) under the Deferred Fee Plan.
2.10    “Deferred Fee Plan” means the National Retail Properties, Inc. Deferred
Fee Plan for Directors effective as of February 16, 2004, as amended and
restated on May 30, 2008 and again on August 16, 2018 as set forth in this
document, and as further amended by the Board from time to time.
2.11    “Director” means a regular, active director of the Company (or any
Subsidiary or Affiliate) who is not employed by the Company (or any Subsidiary
or Affiliate) or who has not accepted an offer of employment from the Company
(or any Subsidiary or Affiliate), as determined by the Board, in its sole
discretion.
2.12    “Distribution Date” means the date payment of amounts credited to a
Director’s Deferred Fee Accounts are scheduled to commence to be paid, as
specified in such Director’s Deferred Fee Agreements. A Distribution Date shall
be a specified fixed date, January 15 of the year following the year in which
the Director’s Separation from Service occurs, the first day of the month after
the Director reaches his or her Social Security normal retirement age, as
determined as of the date of his or her Deferred Fee Agreement or a series of
four (4) annual installments commencing on the first anniversary of the date on
which a Director’s Separation from Service occurs. The four (4) installments
would be payable as follows: on the first anniversary - 25% of the Stock Account
or Cash Account balance, as applicable; on the second anniversary - 33% of the
remaining Stock Account or Cash Account balance, as applicable; on the third
anniversary - 50% of the remaining Stock Account or Cash Account balance, as
applicable; and on the fourth anniversary - 100% of the remaining Stock Account
or Cash Account balance, as applicable.
2.13    “Fair Market Value” means, with respect to a share of Common Stock, the
Fair Market Value as determined under the Performance Incentive Plans calculated
as of the trading day preceding the applicable determination date under the
Deferred Fee Plan or, if no trading occurs on such date, the last day on which
trading occurred.
2.14    “Fees” means (i) the annual retainer paid to a Director, (ii) any fees
paid to a Director for attending meetings of the Board or any committee of the
Board, and (iii) any fees paid to a Director for serving as chairman or lead
director of the Board or chair of any committee of the Board.




2

--------------------------------------------------------------------------------





2.15    “Interest” means the amount of interest credited to a Director’s Cash
Account pursuant to Article 4.
2.16    “Performance Incentive Plans” means the National Retail Properties 2017
Performance Incentive Plan (the “2017 Performance Incentive Plan”), the National
Retail Properties 2007 Performance Incentive Plan (the “2007 Performance
Incentive Plan”) and the Commercial Net Lease Realty, Inc. 2000 Performance
Incentive Plan (the “2000 Performance Incentive Plan”), in each case, as amended
from time to time.
2.17    “Phantom Share” means a Phantom Stock Award or Deferred Share Award or
portion of a Phantom Stock Award or Deferred Share Award that entitles the
holder to receive one share of Common Stock or cash in an amount equal to the
Fair Market Value thereof.
2.18    “Separation from Service” is, for amounts deferred for services
performed after December 31, 2004 (and earnings on such amounts), intended to
have the meaning provided in Code Section 409A and applicable regulations. The
Deferred Fee Plan is intended to be a plan provided to directors, and in
accordance with applicable regulations, a Director shall be treated as having a
Separation from Service for purposes of the Deferred Fee Plan on the later of
the date that (i) the Director ceases to serve on the Board or a board of
directors of an Affiliated Company and (ii) the Director is not an independent
contractor to the Company or an Affiliated Company. Continued service as an
employee of the Company or an Affiliated Company shall not affect whether a
Director has incurred a Separation from Service under the Deferred Fee Plan. For
a Director’s Deferred Fee Accounts attributable to amounts deferred for services
performed before January 1, 2005 (and earnings on such amounts), a separation
from service shall mean termination of service as a Director.
2.19    “Stock Account” means a bookkeeping account established by the Company
in the name of a Director to which are credited (i) Phantom Shares for any Fees
that are deferred by the Director under section 3.1(a) and directed into the
Stock Account under section 3.1(b), and (ii) any additional Phantom Shares that
are credited by the Company under Article 5.
2.20    “Stock Fees” means the Fees payable in shares of Common Stock.
2.21    “Subsequent Deferral Election Agreement” means a written agreement,
substantially in the form included in Exhibit B hereto, between the Company and
a Director which, together with the Deferred Fee Plan, governs the Director’s
rights to payment of deferred Fees (adjusted for investment performance) under
the Deferred Fee Plan.
2.22    “Unforeseeable Emergency” means a severe financial hardship to the
Director resulting from an illness or accident of the Director, the Director’s
spouse, the Director’s beneficiary, or the Director’s dependent (as defined in
Code Section 152, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Director’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Director to the extent
permitted by Code Section 409A.




3

--------------------------------------------------------------------------------





ARTICLE 3
DEFERRAL OF FEES
3.1    Election to Defer Fees.
(a)    The election to defer Fees earned for services provided during a given
year shall be made no later than December 31 of the previous year, or such
earlier date as the Board may determine, by filing a Deferred Fee Agreement with
the Company. For a new Director, the election to defer Fees earned during his or
her initial calendar year of service shall be made within thirty (30) days
following the Director’s election or appointment, and such election shall apply
only to Fees that are earned for services provided after such election is made.
A new director who does not elect to make deferrals of Director’s Fees during
the initial thirty (30)-day election period may not later elect to make
deferrals of Director’s Fees for the calendar year of his or her initial
eligibility. If a payment of Director’s Fees (such as annual retainer fees or
fees for serving as Chairman of a Committee) are due for services performed over
a period of time which includes the period both before and the period after the
date of the election, the election will apply to an amount equal to the total
amount of the Director’s Fee paid for such performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. Director’s
Fees paid for attending a meeting are earned for services performed on the date
of the meeting. A Director who does not have an election to defer Director’s
Fees in effect may make a deferral election for Director’s Fees earned for
services performed in the subsequent calendar year provided such election is
provided to the Chief Accounting Officer of the Company not later than December
31 of the calendar year preceding the year it is to be effective. Effective for
elections to defer for 2008 and later, an election to defer shall continue in
effect unless modified or revoked in accordance with section 3.3 or a subsequent
deferral election is made in accordance with section 6.5.
(b)    When a Director elects to defer Fees under section 3.1(a), the Director
shall also elect whether amounts deferred should be credited to his or her Cash
Account or to his or her Stock Account; provided, however, that deferred Stock
Fees may be credited only to his or her Stock Account.
3.2    Crediting to Deferred Fee Accounts.
(a)    When a Director elects under section 3.1(b) to have Cash Fees credited to
his or her Cash Account, the Company shall credit the Director’s Cash Account,
on the date that they otherwise would have been payable, with the portion of the
Cash Fees that are specified in the Deferred Fee Agreement.
(b)    When a Director elects under section 3.1(b) to have Cash Fees credited to
his or her Stock Account, the Company shall credit the Director’s Stock Account,
on the date that they otherwise would have been payable, with a certain number
of Phantom Shares. The number of Phantom Shares (rounded up to the nearest whole
share) credited to the Stock Account shall be the quotient that results from
dividing the portion of the Cash Fees that are specified in the Deferred Fee
Agreement by the Fair Market Value of a share of Common Stock.


4

--------------------------------------------------------------------------------





(c)    When a Director elects under section 3.1(b) to have Stock Fees credited
to his or her Stock Account, the Company shall credit the Director’s Stock
Account, on the date that the shares of Common Stock that comprise the Stock
Fees otherwise would have been transferred to the Director, with a number of
Phantom Shares equal to the portion of the shares of Common Stock that are
specified in the Deferred Fee Agreement.
(d)    Phantom Shares credited to a Director’s Stock Account under the Deferred
Fee Plan shall be granted pursuant to Phantom Stock Awards under the 2000
Performance Incentive Plan and Deferred Shares under the 2007 Performance
Incentive Plan and the 2017 Performance Incentive Plan, as applicable. Phantom
Shares credited to a Director’s Stock Account before June 27, 2007 are granted
pursuant to the 2000 Performance Incentive Plan and Phantom Shares credited on
and after June 27, 2007, but before May 25, 2017, are granted pursuant to the
2007 Performance Incentive Plan and Phantom Shares credited on and after May 25,
2017 are granted pursuant to the 2017 Performance Incentive Plan. Approval of
the Deferred Fee Plan by the Compensation Committee of the Board shall
constitute approval of the grant of all such Phantom Stock Awards and Deferred
Share Awards. Such Phantom Shares shall have the terms set forth in the
Director’s Deferred Fee Agreement (which shall serve to the extent necessary as
the agreement for the award under the Performance Incentive Plans) and the
Deferred Fee Plan, to the extent that such terms are not inconsistent with the
terms of the applicable Performance Incentive Plan. All such Phantom Shares
shall be fully vested and nonforfeitable. Such Phantom Shares shall not be
transferable pursuant to the Performance Incentive Plans.
3.3    Modification or Revocation of Deferral. A Director may, effective as of
the beginning of the subsequent calendar year, change the amount of Fees to be
deferred for services performed in such subsequent year, execute a new Deferred
Fee Agreement or revoke his or her existing election to defer Fees. A
modification or revocation must be provided in writing to the Company by
December 31 of the year preceding the calendar year during which such
modification or revocation is to be effective, or such earlier date as the Board
shall determine. No modification or revocation of a deferral election may be
made except as permitted by this section 3.3 or section 6.5.
ARTICLE 4
INTEREST
Interest on the balance shall be credited to each Director’s Cash Account, as of
the end of each calendar quarter, at the Prime Rate of interest, as announced
from time to time by Wells Fargo & Company (or successor) as its prime rate of
interest.
ARTICLE 5
DIVIDENDS
Each Director with Phantom Shares credited to his or her Stock Account on the
record date of a dividend on Shares shall be credited on the payment date of the
dividend with a dollar amount equal to the product of the number of Phantom
Shares credited to the Director’s Stock Account on the dividend record date and
the dividend per share of Common Stock. On the next


5

--------------------------------------------------------------------------------





following date on which annual retainer fees are payable by the Company, the
Director’s Stock Account shall be credited with a number of Phantom Shares
(rounded up to the nearest whole share) equal to the dollar amount credited
under the preceding sentence for dividends paid divided by the Fair Market Value
of the Common Stock. Phantom Shares credited on account of dividends under this
Article 5 shall have the same terms as the Phantom Shares to which the dividends
relate.
ARTICLE 6
PAYMENT OF DEFERRED FEES
6.1    Payment Dates. A Director (or his or her Beneficiary) shall be entitled
to receive a benefit equal to the amounts credited to his or her Deferred Fee
Accounts at the time or times specified in such Director’s Deferred Fee
Agreements. Amounts credited to a Director’s Cash Account shall be paid in cash.
Phantom Shares credited to a Director’s Stock Account shall be settled as set
forth in Performance Incentive Plans for Phantom Stock Awards or Deferred Share
Awards, as applicable. The distribution shall be made on or as soon as
administratively feasible following the Distribution Date for such payments,
provided that payment shall be made no later than ninety (90) days following the
Distribution Date and the specific commencement date shall be determined at the
sole discretion of the Administrator.
6.2    Change in Payment Election. A Director may, effective for Fees deferred
for services performed in a subsequent calendar year, change the Distribution
Date. A change in Distribution Date election must be provided in writing to the
Chief Accounting Officer of the Company by December 31 of the year preceding the
calendar year for which the election is to be effective.
6.3    Rehired Directors. If a former Director has a Separation from Service and
then returns to service as a Board member or independent contractor, any
payments being made to such Director by virtue of his or her previous Separation
from Service shall continue to be made to him or her without regard to such
return to service.
6.4    Six Month Delay For Specified Employees. In the event that the Company or
Affiliated Company has stock which is publicly traded on an established
securities market and to the extent Code Section 409A(a)(2)(B), which applies to
certain “specified employees,” is applicable to distributions to a Director
under the Deferred Fee Plan, no payment of a Director’s Deferred Fee Account
(and earnings) shall be made by reason of a Separation of Service before the
date which is six (6) months and one day following the Director’s Separation of
Service or the Director’s death, if earlier. Any payments which would otherwise
have been payable to the Directors during the period of delay shall be made in a
lump sum following the end of such delay. A Deferred Fee Account shall continue
to be credited with interest and dividends during the period of such delay.
6.5    Subsequent Deferrals. A Director shall be permitted to make a subsequent
deferral election to the extent permitted and in accordance with the
requirements of Treasury Regulation Section 1.409A-2(b)(1), including the
requirement that (a) a subsequent deferral election may not take effect until at
least twelve (12) months after the date such election is filed


6

--------------------------------------------------------------------------------





with the Chief Accounting Officer of the Company, (b) an election to further
defer a distribution (other than a distribution upon death or an Unforeseeable
Emergency) must result in the first distribution subject to the election being
made at least five (5) years after the previously elected Distribution Date, and
(c) a Subsequent Deferral Election Agreement affecting a distribution must be
filed with the Chief Accounting Officer of the Company at least twelve (12)
months prior to the Distribution Date on which the payment is scheduled to be
distributed.
ARTICLE 7
DEATH AND HARDSHIP WITHDRAWALS
7.1    Death. Upon a Director’s death, all amounts credited to his or her
Deferred Fee Accounts shall be paid as soon as administratively feasible, but no
later than ninety (90) days following the date of the Director’s death in a lump
sum to his or her beneficiaries in accordance with Article 8 or to the Director,
as applicable. Payments from the Cash Account shall be payable in cash and
payments from the Stock Account shall be payable in shares of Common Stock,
subject to the provisions of section 9.1.
7.2    Hardship Withdrawals. Except as set forth in this section 7.2, no
Director, Beneficiary, nor any other individual or entity shall have any right
to make any early withdrawals from such Director’s Deferred Fee Accounts. A
Director may, in the discretion of the Administrator under section 9.7, be
entitled to withdraw all or a portion of the amount credited to his or her
Deferred Fee Accounts in the event of an Unforeseeable Emergency. Such a
withdrawal shall not exceed the amount reasonably necessary to satisfy the
emergency need (including amounts necessary to pay any federal, state, local or
foreign income taxes or penalties reasonably anticipated to result from the
withdrawal) and not reasonably available from other resources of the Director
(including reimbursement or compensation by insurance or otherwise, and
liquidation of the Director’s assets, to the extent liquidation itself would not
cause severe financial hardship). Withdrawals from the Cash Account shall be
payable in cash and withdrawals from the Stock Account shall be payable in
shares of Common Stock, subject to the provisions of section 9.1.
ARTICLE 8
BENEFICIARIES
Each Director may designate from time to time any person or persons, natural or
otherwise, as his or her Beneficiary or Beneficiaries to whom benefits are to be
paid if he or she dies while entitled to benefits. Each Beneficiary designation
shall be made either in the Deferred Fee Agreement or on a form prescribed by
the Chief Accounting Officer of the Company and shall be effective only when
filed with the Chief Accounting Officer during the Director’s lifetime. Each
Beneficiary designation filed with the Chief Accounting Officer shall revoke all
Beneficiary designations previously made by the Director. The revocation of a
Beneficiary designation shall not require the consent of any Beneficiary. If the
Director’s Beneficiary predeceases the Director, or no Beneficiary has been
designated, the Director’s Beneficiary shall be deemed to be the Director’s
spouse or, if none, the Director’s estate.






7

--------------------------------------------------------------------------------





ARTICLE 9
ADMINISTRATION
9.1    Plan Limitations. Phantom Shares credited to a Director’s Stock Account
under the Deferred Fee Plan shall be granted under the Performance Incentive
Plans and shall be subject to the share limitations in the Performance Incentive
Plans.
9.2    No Acceleration of Payments. Notwithstanding anything in the Deferred Fee
Plan to the contrary, no accelerated payment of a Deferred Fee Account
attributable to deferrals for services performed after December 31, 2004 (and
earnings thereon) shall be made except in accordance with the following rules:
(i)    In the Administrator’s discretion to clear out a small balance held for
the benefit of the Director, provided that the Administrator’s decision is
evidenced in writing prior to the date of the distribution, the distribution is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B)
and the payment results in the termination of all benefits due under the plan
and all other “account balance plans” treated as a single nonqualified deferred
compensation plan with the Deferred Fee Plan under Treasury Regulation Section
1.409A-1(c)(2);
(ii)    The Company’s discretionary decision to terminate and liquidate the
Deferred Fee Plan within thirty (30) days before or the twelve (12) months
following a “change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a
corporation,” as defined in Treasury Regulation Section 1.409A-3(i)(5), and
provided such termination complies with the terms of Treasury Regulation Section
1.409A-3(j)(4)(ix)(B);
(iii)    A termination and liquidation of the Deferred Fee Plan in accordance
with Treasury Regulation Section 1.409A-3(j)(4)(ix)(C) provided such termination
and liquidation complies with the requirements of such regulation, including
that all other agreements, methods, programs, and arrangements required to be
terminated and liquidated are so terminated or liquidated; or
(iv)    Pursuant to such other events as permitted under Code Section 409A and
applicable regulatory authority thereunder, including but not limited to
accelerated payment of an amount intended to comply with a correction program
under Code Section 409A.
9.3    Right to Amend or Terminate. The Board may amend or terminate the
Deferred Fee Plan at any time in whole or in part. No amendment or termination
of the Deferred Fee Plan shall reduce any amounts credited to a Director’s
Deferred Fee Accounts, any amount owed to him or her by the Company as of the
date of amendment or termination, or the amount of interest accrued or number of
Phantom Shares credited, as of such date, to his or her account. Notwithstanding
the foregoing, the Board may make any amendment necessary or appropriate to
comply with Code Section 409A. In connection with a termination of the Deferred
Fee Plan, to the extent permitted by section 9.2 for amounts deferred for
services performed on or before




8

--------------------------------------------------------------------------------





December 31, 2004, the Company, without the consent of any Director or
Beneficiary, may cause the timing of distributions under the Deferred Fee Plan
to be accelerated.
9.4    Unfunded Obligation. The obligation of the Company to pay any benefits
under the Deferred Fee Plan shall be unfunded and unsecured, and any payments
under the Deferred Fee Plan shall be made from the general assets of the
Company. Directors’ rights under the Deferred Fee Plan are not assignable or
transferable other than by will or the laws of descent and distribution, and
such rights are exercisable during the Director’s lifetime only by him or her,
or by his or her guardian or legal representative. In order to comply with Code
Section 409A(b), no trust or funding as provided in this section or other
funding shall be made for a Director’s or Beneficiary’s benefit under the
Deferred Fee Plan except in compliance with the following:
(i)    Except for assets located in a foreign jurisdiction with respect to a
Participant who performs substantially all of his or her services in such
foreign jurisdiction, no assets set aside for paying benefits under the Deferred
Fee Plan (including the trust provided for in this section) shall be located or
transferred outside of the United States;
(ii)    No trust provided for in this section or other funding vehicle shall
provide that assets will become restricted to the provision of benefits in
connection with a change in the Company’s financial health or the occurrence of
a “restricted period” as defined in Code Section 409A(b)(3)(B) (or other similar
financial measure determined by the Secretary of the Treasury); and    
(iii)    In the event the Company or an Affiliate has a “restricted period” as
defined in Code Section 409A(b)(3)(B), no contributions shall be made to the
trust (or other set aside or funding arrangement) with respect to an “applicable
covered employee” as defined in Code Section 409A(b)(3)(D) during such
restricted period.
9.5    Withholding. The Directors, their Beneficiaries and personal
representatives shall bear any and all federal, state, local or other taxes
imposed on benefits under the Deferred Fee Plan. The Company may deduct from any
distributions under the Deferred Fee Plan the amount of any taxes required to be
withheld from such distribution by any federal, state or local government, and
may deduct from any compensation or other amounts payable to the Director the
amount of any taxes required to be withheld with respect to any other amounts
under the Deferred Fee Plan by any federal, state or local government.
9.6    Applicable Law. The Deferred Fee Plan shall be construed and enforced in
accordance with the laws of the State of Maryland, except to the extent
superseded by federal law.
9.7    Administration and Interpretation. Phantom Shares credited to a
Director’s Stock Account under the Deferred Fee Plan are subject to the terms
and conditions of the Performance Incentive Plan for Phantom Stock Awards. The
Board shall have the authority and responsibility to administer and interpret
the Deferred Fee Plan on behalf of the Company; provided that the Board may, in
its discretion, delegate to the Chief Financial Officer of the Company any or
all authority and responsibility to act with respect to administrative matters
with


9

--------------------------------------------------------------------------------





respect to the Deferred Fee Plan; provided, further, that the Compensation
Committee of the Board shall retain authority and responsibility to administer
and interpret on its own behalf and/or on behalf of the Company any Phantom
Stock Award that is deemed granted pursuant to the terms of the Deferred Fee
Plan. Benefits due and owing to a Director or Beneficiary under the Deferred Fee
Plan shall be paid when due without any requirement that a claim for benefits be
filed. However, any Director or Beneficiary who has not received the benefits to
which he or she believes himself or herself entitled may file a written claim
with the Board, who shall act on the claim within thirty (30) days, and such
action on any such claim shall be conclusive.
9.8    Code Section 409A. The Deferred Fee Plan is intended to comply with the
requirements of Code Section 409A, and the provisions of the Deferred Fee Plan
and any Deferred Fee Agreement and Subsequent Deferral Election Agreement shall
be interpreted in a manner that satisfies the requirements of Code Section 409A,
and the Deferred Fee Plan shall be operated accordingly. For purposes of Code
Section 409A, each payment in a series of installment payments provided
hereunder shall be treated as a separate payment. If any provision of the
Deferred Fee Plan or any term or condition of any Deferred Fee Agreement or
Subsequent Deferral Election Agreement would otherwise frustrate or conflict
with this intent, the provision, term or condition shall be interpreted and
deemed amended so as to avoid this conflict. Notwithstanding the foregoing, the
Company makes no representation that the Deferred Fee Plan complies with Code
Section 409A and shall have no liability to any Director or Beneficiary for any
failure to comply with Code Section 409A.




10

--------------------------------------------------------------------------------






EXHIBIT A
FOR NEW DIRECTORS - Please note: This election must be filed with the Company
not later than 30 days after your election or appointment as a Director. The
election will apply only to those fees earned for services performed after the
election is filed with the Company. The Director may change this election in
accordance with section 6.5 of the Deferred Fee Plan or on a prospective basis
effective for fees paid for services performed beginning on the first day of the
calendar year following the date written revocation of this election is
delivered to the Company.
FOR EXISTING DIRECTORS - Please note: This election must be filed with the
Company before the beginning of the calendar year for which it will be
effective. The Director may change this election in accordance with section 6.5
of the Deferred Fee Plan or on a prospective basis effective for fees paid for
services performed beginning on the first day of the calendar year following the
date written revocation of this election is delivered to the Company.
DEFERRED FEE AGREEMENT
This Agreement (this “Agreement”) between National Retail Properties, Inc. (the
“Company”) and ____________________ (the “Director”) is made under the National
Retail Properties, Inc. Deferred Fee Plan for Directors (the “Deferred Fee
Plan”).
1.    Deferred Fee Plan. The Director agrees to the terms and conditions of the
Deferred Fee Plan, a copy of which has been previously delivered to the Director
and constitutes a part of this Agreement. Capitalized words and phrases, when
used in this Agreement, shall have the meaning given to them in the Deferred Fee
Plan, unless the context clearly indicates otherwise.
2.    Election to Defer Cash Fees. The Director authorizes and directs the
Company to defer _____% of his or her Cash Fees earned during 20___. Subject to
the terms of the Deferred Fee Plan, this election will automatically renew and
remain in full force and effect for all subsequent years unless and until the
Director submits a change in deferral election before December 31 (or such
earlier date as determined by the Administrator of the Deferred Fee Plan)
covering such subsequent years.
3.    Election to Defer Stock Fees. The Director authorizes and directs the
Company to defer _____% of his or her Stock Fees earned during 20__. Subject to
the terms of the Deferred Fee Plan, will automatically renew and remain in full
force and effect for all subsequent years unless and until the Director submits
a change in deferral election before December 31 (or such earlier date as
determined by the Administrator of the Deferred Fee Plan) covering such
subsequent years.
4.    Investment of Deferred Fees. The Director elects to have his or her
deferred Cash Fees credited to (check one):




A - 1

--------------------------------------------------------------------------------





¨    Cash Account OR
¨    Stock Account
Deferred Stock Fees are automatically credited to the Director’s Stock Account.
5.    Time of Distribution.
Cash Account. The Director elects to receive the amount of deferred Fees
credited to his or her Cash Account pursuant to this Agreement (including
credits attributable to “earnings” or “interest” on such deferred amounts) as
follows (select one):
¨
In a lump sum on ____________________, 20___;

¨
In a lump sum on January 15 of the year following the year in which his or her
termination of service as a Director occurs, or if such termination of service
does not constitute a Separation from Service (as determined under Section 409A
of the Internal Revenue Code of 1986, as amended) for purposes of the Deferred
Fee Plan, January 15 of the year following the date on which the Director has a
Separation from Service;

¨
In a lump sum on the first day of the month after the Director reaches his or
her Social Security normal retirement age, as determined as of the date of this
Agreement; and

¨
In a series of four (4) annual installments commencing on the first anniversary
of the date on which his or her Separation from Service occurs as follows:

First Anniversary
25% of the Cash Account balance
Second Anniversary
33% of the remaining Cash Account balance
Third Anniversary
50% of the remaining Cash Account balance
Fourth Anniversary
100% of the remaining Cash Account balance



Stock Account. The Director elects to receive the amount of deferred Fees
credited to his or her Stock Account pursuant to this Agreement (including
credits attributable to “earnings” or “dividends” on such deferred amounts) as
follows (select one):
¨
In a lump sum on ____________________, 20___;

¨
In a lump sum on January 15 of the year following the year in which his or her
termination of service as a Director occurs, or if such



A - 2

--------------------------------------------------------------------------------






termination of service does not constitute a Separation from Service (as
determined under Section 409A of the Internal Revenue Code of 1986, as amended)
for purposes of the Deferred Fee Plan, January 15 of the year following the date
on which the Director has a Separation from Service;
¨
In a lump sum on the first day of the month after the Director reaches his or
her Social Security normal retirement age, as determined as of the date of this
Agreement; and

¨
In a series of four (4) annual installments commencing on the first anniversary
of the date on which his or her Separation from Service occurs as follows:

First Anniversary
25% of the Stock Account balance
Second Anniversary
33% of the remaining Stock Account balance
Third Anniversary
50% of the remaining Stock Account balance
Fourth Anniversary
100% of the remaining Stock Account balance



6.    Section 409A Compliance Provisions. Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”), applies to amounts deferred under a
nonqualified deferred compensation plan, such as the Deferred Fee Plan. By
executing this Agreement, the Director consents to the Company’s right to amend
the Deferred Fee Plan in conformity with Section 409A of the Code even if such
amendment would adversely affect the Director’s rights with respect to amounts
deferred under this Agreement or a prior Deferred Fees Agreement.
7.    Beneficiary. The Director requests that, following his or her death, any
amounts remaining in his or her Deferred Fee Accounts be paid (in accordance
with Section 5 above) to the Beneficiary or Beneficiaries he or she has
designated below.






This form supersedes any previous Beneficiary designation the Director might
have previously made under the Deferred Fee Plan.










A - 3

--------------------------------------------------------------------------------









NAME & ADDRESS
_______________________
_______________________
_______________________
RELATIONSHIP
____________________
PERCENTAGE
_________________
NAME & ADDRESS
_______________________
_______________________
_______________________
RELATIONSHIP
____________________
PERCENTAGE
_________________



IN WITNESS WHEREOF, this Agreement is executed on the day and year written
below.


____________________________ ____________________
Director              Date    



























--------------------------------------------------------------------------------

For Company Use


Date Election Received __________________, 20__.


By:______________________________




A - 4

--------------------------------------------------------------------------------






EXHIBIT B
Please note: This election must be filed with the Company at least twelve (12)
months prior to the date on which payment was originally scheduled to be
distributed. This election shall become effective on the date it is filed with
the Chief Accounting Officer of the Company, and any such election shall be
effective only if the conditions described in section 6.5 of the Deferred Fee
Plan are satisfied.
SUBSEQUENT DEFERRAL ELECTION AGREEMENT
This Agreement between National Retail Properties, Inc. (the “Company”) and
____________________ (the “Director”) is made under the National Retail
Properties, Inc. Deferred Fee Plan for Directors (the “Deferred Fee Plan”)
1.    Subsequent Deferral Election. The Director hereby elects to change his or
her deferral election with respect to certain amounts previously deferred under
the Deferred Fee Plan. This Agreement will be effective only if all of the
following requirements are met:
•
The election is received by the Chief Accounting Officer of the Company at least
twelve (12) months prior to the Distribution Date currently in effect;

•
The election is not effective for at least twelve (12) months from the date it
is received by the Chief Accounting Officer of the Company; and

•
The new Distribution Date is at least five (5) years after the Distribution Date
currently in effect.

Year and Type of Compensation Covered by Existing Election


(for example, 2018 Cash Fees)
Existing Distribution Date*
New Distribution Date*
Method of Payment
 
 
 
A
 
 
 
A
 
 
 
A

*If existing payment date is (i) January 15 of the year following the year in
which the Director’s termination from service as a director occurs or (ii) the
first day of the month after the Director reaches his or her Social Security
normal retirement age, the new payment date must be at least five (5) years
after such original date.
A - In a series of four (4) annual installments commencing on the New
Distribution Date (and each anniversary thereof) as follows:


B - 1

--------------------------------------------------------------------------------





First Anniversary
25% of the Stock Account and/or Cash Account balance, as applicable
Second Anniversary
33% of the remaining Stock Account and/or Cash Account balance, as applicable
Third Anniversary
50% of the remaining Stock Account and/or Cash Account balance, as applicable
Fourth Anniversary
100% of the remaining Stock Account and/or Cash Account balance, as applicable



2.    Deferred Fee Plan. The Director agrees to the terms and conditions of the
Deferred Fee Plan, a copy of which has been previously delivered to the Director
and constitutes a part of this Agreement. Capitalized words and phrases, when
used in this Agreement, shall have the meaning given to them in the Deferred Fee
Plan, unless the context clearly indicates otherwise.
3.    Section 409A Compliance Provisions. Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”), applies to amounts deferred under a
nonqualified deferred compensation plan, such as the Deferred Fee Plan. By
executing this Agreement, the Director consents to the Company’s right to amend
the Deferred Fee Plan in conformity with Section 409A of the Code even if such
amendment would adversely affect the Director’s rights with respect to amounts
deferred under this Agreement or a prior Deferred Fees Agreement.
4.    Beneficiary. The Director requests that, following his or her death, any
amounts remaining in his or her Deferred Fee Accounts be paid (in accordance
with the above) to the Beneficiary or Beneficiaries he or she has designated
below.








This form supersedes any previous Beneficiary designation the Director might
have previously made under the Deferred Fee Plan.












B - 2

--------------------------------------------------------------------------------





NAME & ADDRESS
_______________________
_______________________
_______________________
RELATIONSHIP
____________________
PERCENTAGE
_________________
NAME & ADDRESS
_______________________
_______________________
_______________________
RELATIONSHIP
____________________
PERCENTAGE
_________________



IN WITNESS WHEREOF, this Agreement is executed on the day and year written
below.


____________________________ ____________________
Director              Date    

































--------------------------------------------------------------------------------

For Company Use


Date Election Received __________________, 20__.


By:______________________________




B - 3